           Case 1:06-cr-00017-LTS Document 152 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 06 CR 00017-LTS

CHARLES BRYANT,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received and reviewed the attached letter from Mr. Bryant, dated

April 14, 2020, in which he requests release from custody to home confinement or a halfway

house in light of the COVID-19 pandemic. Mr. Bryant is represented by counsel, and the Court

recently denied two motions in which defense counsel sought Mr. Bryant’s release from custody

in light of the pandemic. (See Docket Entry Nos. 140, 147.) Mr. Bryant should contact his

counsel if he desires to make a further application for release from custody.

                 A copy of this Order will be mailed to Mr. Bryant by chambers.

        SO ORDERED.

Dated: New York, New York
       April 27, 2020

                                                                      _/s/ Laura Taylor Swain___
                                                                      LAURA TAYLOR SWAIN
                                                                      United States District Judge




4.24.20 LTR ORD.DOCX                                       VERSION APRIL 27, 2020                    1
